Exhibit 10.2

 

Stock Option Agreement for Annual Stock Options under

The Estée Lauder Companies Inc.

Amended and Restated Non-Employee Director Share Incentive Plan

 

This STOCK OPTION AGREEMENT provides for the granting of Stock Options
("Options") by The Estēe Lauder Companies Inc., a Delaware corporation (the
"Company"),  to the participant, a Non-Employee Director of the Company (a
"Non-Employee Director''), to purchase shares of the Company's Class A Common
Stock, par value $0.01 (the "Shares"), on the terms and subject to the
conditions hereinafter provided.  The Stock Options described herein are being
granted pursuant to Section 6 of the Company’s Amended and Restated Non-Employee
Director Share Incentive Plan, as may be amended or restated from time to time
(the "Plan") and are subject in all respects to the provisions of the Plan.  The
Stock Options granted hereunder are not Incentive Stock Options (as defined in
Section 422(b) of the Internal Revenue Code of 1986, as amended (the
"Code")).  This Stock Option Agreement incorporates and is subject to all terms,
conditions, limitations and restrictions contained in the Plan, which shall be
controlling in the event of any conflicting or inconsistent
provisions.  Capitalized terms not defined herein shall have the meanings
ascribed thereto in the Plan.

 

The name of the "Non-Employee Director," the "Grant Date," the aggregate number
of Shares that may be purchased pursuant to this agreement, and the "Exercise
Price" per Share are stated in the attached "Notice of Grant," and incorporated
herein by reference. The other terms and conditions of the Options are stated in
this agreement and in the Plan.

 

1.   Payment of Exercise Price. The Company will provide and communicate to the
Non- Employee Director various methods of exercise.  These methods may include
the ability to receive Shares of Class A Common Stock of the Company or cash at
exercise.  To facilitate exercise, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms or financial
institutions.

 

2.   Exercise Period.

(i) General. Each Stock Option granted to a Non-Employee Director hereunder
shall become exercisable beginning on the first anniversary of the date of grant
provided that the Non-Employee Director continues to serve as a director of the
Company on such anniversary date; provided, however, any such Stock Option
granted to a Non-Employee Director shall become immediately exercisable in the
event of (A) a Change in Control of the Company or (B) the death of the
Non-Employee Director.  Each Stock Option shall terminate on the tenth
anniversary of the date of grant unless terminated earlier pursuant to the
Plan.  If a Non-Employee Director ceases to serve as a director of the Company
for any reason other than as a result of a Change in Control or his or her
death, each Stock Option granted to such person less than one year prior to
cessation of service shall immediately terminate and become null and void upon
such

cessation of service.

 

(ii)  Termination of Directorship. If a Non-Employee Director ceases to serve as
a director of the Company, any exercisable outstanding Stock Option previously
granted to such Non-Employee Director shall, to the extent not theretofore
exercised, remain exercisable at any time up to and including a date that is
five years after the date of such cessation of service, at which time such Stock
Option shall terminate and become null and void; provided, however, that no
Stock Option shall be exercisable later than ten years after the date of grant
and provided, further, however, if the service of a Non-Employee Director ceases
by reason other than (A) death, (B) disability (as described in Section 22(e)(3)
of the Code), (C) voluntary retirement from service as a director of the
Company, or (D) the failure of the Company to nominate for re- election such
Non-Employee Director who is otherwise eligible, unless such failure to nominate
for re- election is due to any act of (1) fraud or intentional misrepresentation
or (2) embezzlement, misappropriation or conversion of assets or opportunities
of the Company or any subsidiary, in which case such Stock Option shall
immediately terminate and become null and void.

 

3.  Post-Directorship Exercises. The exercise of any Stock Option after a
Non-Employee Director ceases to serve as a director shall be subject to
satisfaction of the conditions precedent that the former Non-Employee Director
neither (i) competes with, or takes employment with or renders services as a
director or in any other capacity to a competitor of, the Company, its
subsidiaries or affiliates without the written consent of the Company, nor (ii)
conducts himself or herself in a manner adversely affecting the Company.   If a
Stock Option shall be exercised  by the legal or personal representative of a
deceased  Non- Employee Director  or former Non-Employee Director, or by a
person who acquired  a Stock Option granted hereunder  by bequest or inheritance
or by reason of the death of any Non-Employee Director  or former Non-Employee
Director,  written notice of such exercise shall be accompanied by a
certified  copy of letters testamentary or equivalent proof of the right of such
legal representative or other person to exercise such Stock Option.

 










 

4.  Withholding. All payments or distributions made hereunder of Shares covered
by Stock Options shall be net of any amounts required to be withheld pursuant to
applicable federal, national, state and local tax withholding requirements
imposed by each taxing authority having jurisdiction. The Company may require
the Non-Employee Director to remit to it an amount sufficient to satisfy such
tax withholding requirements prior to the delivery of any certificates for such
Shares.  The Company  may, in its discretion  and subject  to such rules as it
may adopt (including  any as may be required to satisfy applicable  tax
and/or  non-tax regulatory requirements), permit the Non-Employee Director  pay
the minimum amount  of the federal, national, state and local withholding taxes
arising  in connection with any Stock Option by electing  to have the
Company  withhold  Shares of Class A Common  Stock having a Market Value equal
to the amount to be withheld.

 

5.  Nontransferability. The Stock Options granted hereby are not transferable
except by will or the laws of descent and distribution.  Notwithstanding the
preceding sentence,  the Stock Options  granted hereby may be transferred by the
Non-Employee Director  for no consideration, upon ten business days prior
written notice to the Company, solely to the Non-Employee Director's spouse,
siblings, parents, children and/or grandchildren, or to trusts for the benefit
of such persons, or to partnerships, corporations, limited liability  companies
or other entities owned solely by such persons, including trusts for such
persons, subject to all restrictions included  in this Stock Option
Agreement  and subject to the Non-Employee Director and permitted  transferee
executing  an agreement  of transfer satisfactory to the Board in its sole
discretion.

 

6.  Tenure. A Non-Employee Director's right, if any, to continue to serve as a
director of the Company or any of its subsidiaries or affiliates shall not be
enlarged or otherwise affected by his or her designation as a participant under
this Plan.

 

7.  Notices. Any notice required or permitted  under this Stock
Option  Agreement shall be deemed to have been duly given if delivered,  or
mailed, certified  or registered  mail, return  receipt requested  (a) to the
Non-Employee Director  at such address as the Company  shall maintain  for the
Non- Employee  Director and (b) to the Company's General Counsel  or
Secretary  at the Company's principal executive office.

 

8.  Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Stock Option Agreement shall in no manner be
construed to be a waiver of such provision or of any other provision hereof.

 

9.  Governing Law. The Stock Option Agreement shall be governed by and construed
according to the laws of the State of New York, applicable to agreements made
and performed in that state.

 

10.  Partial Invalidity. The invalidity or illegality of any provision herein
shall not be deemed to

affect the validity of any other provision.

 

11.  Hedging Policy and Pledging Policy.  Directors are subject to the Company’s
Hedging Policy that, among other things, prohibits directors from hedging
outstanding equity grants.  This means you may not hedge the equity award
represented by this Agreement or any outstanding equity awards represented by
previous agreements.  Reference is also made to the Company’s Pledging Policy.

 

 

 

The Estée Lauder Companies Inc.

 

 

 

By:

 

 

 

Michael O’Hare

Executive Vice President,

Global Human Resources

 

 

 







NOTICE OF GRANT

UNDER

THE ESTÉE LAUDER COMPANIES INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR

SHARE INCENTIVE PLAN (the “Plan”)

This is to confirm that you were awarded options to purchase shares of Class A
Common Stock of The Estée Lauder Companies Inc. (the “Shares”) in accordance
with the Plan.  These options are granted under and governed by the terms and
conditions of the Plan and the Stock Option Agreement (the “Agreement”) attached
hereto and made part hereof.  A Plan Prospectus is also attached.  Please read
these documents and keep them for future reference.  The specific terms of your
award are as follows:

 

Non-Employee Director:

 

Grant Date:  XXXX

 

Type of Award:  Non-Qualified Stock Options

 

Exercise Price per Share:  XX

 

Aggregate number of Shares subject to your options:  XX

 

Exercise Period: Your options shall become exercisable on the following dates
(or in the event of a “Change in Control” of the Company or upon death,
disability, if these occurrences are earlier), but are subject to termination or
forfeiture as per the Agreement:

 

Number of Shares

Date Exercisable

Expiration Date

XX

XX

XX

 

Questions regarding the stock option program can be directed to XX or XX.  If
you wish to accept this grant, please sign this Notice and return within the
next two weeks to:

 

The Estée Lauder Companies Inc.

Compensation Department

767 Fifth Avenue

New York, New York 10153

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

By

 

Date

 

 

Enclosures:

Stock Option Agreement

Plan Prospectus

 

 

Sign and Return this Notice of Grant Immediately!

Picture 2 [ex-10d2g001.jpg]

 

 

